Citation Nr: 1020946	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  02-07 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a blood disorder, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for an acquired mental 
disorder.

4.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.

5.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to 
January 1992.  Service in Southwest Asia is evidenced in the 
record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In an unappealed April 1992 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
a bilateral knee disorder.

The Veteran's September 2001 claim sought entitlement to 
service connection for Gulf War sickness, a bilateral knee 
condition and a right wrist condition.  In a January 2002 
rating decision, the RO denied entitlement to service 
connection for a right wrist disorder, a low blood count 
disorder due to an undiagnosed illness, a nervous twitch due 
to an undiagnosed illness and hypertension due to an 
undiagnosed illness.  In a separate January 2002 decision, 
the RO denied the Veteran's claim to reopen a previously 
denied claim for entitlement to service connection for a 
bilateral knee condition.

The Veteran submitted a notice of disagreement (NOD) dated 
March 2002 for the issues of right wrist, bilateral knees, 
blood disorder, nervous twitch and hypertension.  The RO 
issued a statement of the case (SOC) dated May 2002 which 
addressed the wrist, blood, nervous twitch and hypertension 
disorders.  The Veteran 


subsequently submitted a VA Form 9 in June 2002 indicating 
that he appealed all issues on the May 2002 SOC to the Board.  
In November 2005, the RO issued a statement of the case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a bilateral knee disorder, and in a December 
2005, supplemental statement of the case that issue was 
included along with the other issues noted on the first page 
of this decision.  

In November 2009, the Board remanded this claim for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

As the Board pointed out in its prior remand, in November 
2005, the RO issued a SOC regarding the bilateral knee claim.  
No VA Form 9 or other written submission by the Veteran 
indicates that he formally appealed the bilateral knee claim.  
The Veteran was to be sent a supplemental statement of the 
case on the issue and be notified that if he wished to appeal 
the issue of whether new and material evidence has been 
received sufficient to reopen his claim for entitlement to 
service connection for a bilateral knee disorder, he must 
submit a formal appeal within 30 days after the RO issued a 
supplemental statement of the case on the issue.  See 38 
C.F.R. §§ 20.202, 20.302 (c) (2009).  The Veteran was also to 
be sent corrected VCAA on the new and material evidence 
issue.  Additionally the Board pointed out that the Veteran 
sought a hearing before a Veterans Law Judge (VLJ) in 
Washington, D.C., in the June 2002 substantive appeal.  He 
was scheduled for such a hearing but indicated in a written 
letter received by the Board in May 2006 that he was unable 
to attend the hearing.  In a July 2006 ruling, the Board 
granted the Veteran's request for a rehearing.  The record 
includes notice to the Veteran of the rescheduled hearing as 
being returned as undeliverable.  Postal authorities dated 
the letter as undeliverable on August 23, 2009.  It was noted 
that it appeared that the Veteran never received notice of 
the new hearing.  The record also showed that the Veteran's 
service representative implied in the October 2009 brief in 
support of the Veteran's claims that he still wishes to have 
the hearing.  For those reasons, the RO was instructed to 
attempt to contact the Veteran in writing and confirm that he 
wants to go forward with a hearing before a VLJ, and if the 
Veteran so desires, to arrange for that hearing to take 
place.  The RO was to take all reasonable steps to locate the 
Veteran.  All steps to locate the Veteran's current 
whereabouts were to be documented in the Veteran's VA claims 
folder.

The record reflects that while the case was in Remand status 
the Veteran was sent a notice in December 2009 regarding his 
request for a hearing and that VCAA notice regarding his new 
and material claim was sent to him also in December 2009.  
Further a supplemental statement of the case was sent to him 
in January 2010.  No responses were received, however all of 
this correspondence was sent to the Veteran's old address.  
The record shows that correspondence sent to the Veteran at 
this address in February 2010 was returned to the Board as 
undeliverable.  There is no indication in the record that the 
RO attempted to locate a current address for the Veteran.  

The Veteran's representative has supplied the Veteran's 
current address and his current mailing address in his April 
2010 written brief presentation.  The representative has 
argued that where remand orders are not complied with the 
Board errs in failing to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 270-271 (1998).  Due process requires that 
the claim be remanded for proper development.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing at his 
new mailing address provided by his 
representative, and provide him with 
notice which conforms to the Court's 
requirements stated in Kent v. Nicholson, 
20 Vet. App. 1 (2006), as it 
regards his claim to reopen a claim for 
entitlement to service connection for a 
bilateral knee disorder. 

2.  Request in writing that the Veteran 
indicate whether he still desires to 
participate in a hearing before a 
Veterans Law Judge.  If the Veteran 
indicates that he wishes such a hearing, 
then one should be scheduled for him.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2009); See also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing and 
any other development deemed necessary, 
provide the Veteran and his service 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The Veteran should specifically be 
advised that if he wishes to appeal the 
issue of whether new and material 
evidence has been received to reopen his 
claim for service connection for a 
bilateral knee disorder, he must submit 
an appeal within 30 days of the date of 
the supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


